PER CURIAM.
This is an appeal by the defendant, City of Miami, from a final judgment in favor of the plaintiff. The judgment is from a jury verdict based upon a complaint that the plaintiff tripped and fell over an obstruction on a City sidewalk. The right to recover in such a case where the element of the City’s opportunity to discover the defect has been proved is established in City of St. Petersburg v. Roach, 1941, 148 Fla. 316, 4 So.2d 367.
The City has presented points urging (1) that the judgment is excessive in amount, (2) that plaintiff’s expert was improperly allowed to testify as to certain matters and (3) that the admission of certain testimony by an examining physician was error. We have examined each point in the light of the record and find that no prejudicial error has been demonstrated.
Affirmed.